Citation Nr: 0928700	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on November 18, 2005, by means of video 
conferencing equipment with the appellant in Indianapolis, 
Indiana, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In a February 2006 decision, the Board, in pertinent part, 
denied the Veteran's claim for an increased evaluation for 
diabetes mellitus.  The Veteran then appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2008 Order, the Court vacated the 
February 2006 decision and remanded the matter for 
proceedings consistent with the memorandum decision.  The 
case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a more recent VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran was afforded VA examinations in May 
2002, April 2003, September 2003, and July 2005 in connection 
with his claim for an increased evaluation for diabetes 
mellitus.  However, during the pendency of the appeal, the 
Court issued a decision holding that that medical evidence is 
required to show that occupational and recreational 
activities have been restricted, for purposes of Diagnostic 
Code 7913 providing a 40 percent disability rating for 
diabetes when the diabetes requires insulin, restricted diet, 
and regulation of activities. See Camacho v. Nicholson, 21 
Vet. App. 360, 365 (2007).  In the memorandum decision, the 
Court remanded this case for consideration under the holding 
of Camacho. 

The Veteran's representative did submit a letter from a 
private physician in July 2009 in which it was noted that the 
Veteran regulated his exercise.  However, the physician did 
not comment on whether the Veteran's diabetes mellitus 
required the restriction of occupational or other 
recreational activities.  In addition, he indicated that the 
Veteran must also regulate his activities because of his 
peripheral neuropathy.  However, the Board notes that the 
Veteran is separately service-connected for peripheral 
neuropathy of the lower extremities.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the Board 
concludes that this letter does not contain sufficient 
information to evaluate the Veteran's diabetes mellitus under 
the holding of Camacho.

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).

Moreover, the Board notes that it has been over four years 
since the Veteran's last VA examination, and additional VA 
medical records have been submitted since the July 2005 VA 
examination and February 2006 Board decision, which document 
ongoing treatment for diabetes mellitus.   Therefore, the 
Board finds that a more recent VA examination is in order in 
this case for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-
connected diabetes mellitus.

In addition, during the pendency of the appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  As this case is already being remanded for 
further development, the RO should take the opportunity to 
provide the Veteran with proper notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
diabetes mellitus.  The letter should 
tell the claimant to provide medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  The letter should also 
provide the Veteran with the pertinent 
rating criteria, including Diagnostic 
Code 7913.  In addition, he should be 
notified that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit that are 
relevant to establishing entitlement to 
increased compensation. See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected diabetes mellitus.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected diabetes mellitus.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether his diabetes 
mellitus requires insulin, restricted 
diet, and regulation of activities.  In 
discussing the regulation of activities, 
the examiner should state whether the 
Veteran's occupational and recreational 
activities must be restricted due to his 
diabetes mellitus.

It should be noted that that the Veteran 
is separately service-connected for 
peripheral neuropathy of the right and 
left lower extremities and for 
hypertension.  As such, the examiner 
should not consider the symptomatology 
associated with those disorders in 
rendering his or her requested opinion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

